Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141943                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141943
                                                                    COA: 292950
                                                                    Oakland CC: 2007-214006-FH
  IDRIS ZURI KUMASI,
             Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 21, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals, VACATE defendant’s sentence, and REMAND this case to the Oakland Circuit
  Court for resentencing. The trial court did not make a sufficient factual basis for its
  finding of guilt that defendant violated his probation because he failed to maintain
  employment. Defendant’s probation order states that defendant is to “maintain and/or
  seek employment as directed by P[robation] O[fficer,]” yet the court adduced no
  evidence with regard to how or whether the probation officer directed defendant to seek
  employment, particularly in light of the fact that defendant was also a student. Nor did
  the court adduce any evidence regarding whether defendant was seeking employment.
  Moreover, because defendant was a minor, the probation order requiring defendant to
  attend high school and maintain employment of 30 hours per week as directed by his
  probation officer may not have been legally possible given the restrictions set forth in
  Michigan’s youth employment law. See MCL 409.111. Because on review this Court
  cannot determine to what extent the sentence imposed reflects the defendant’s conviction
  on the vacated count, we remand for resentencing. See People v Ison, 132 Mich App 61
  (1984). In all other respects, leave to appeal is DENIED because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2011                      _________________________________________
           p0323                                                               Clerk